Exhibit 99.1 Fenwick Automotive Products Limited and Introcan Inc. Combined Financial Statements For the year ended March 31, 2011 Contents Independent Auditor's Report 2 Combined Financial Statements Combined Balance Sheet 3 Combined Statement of Operations and Retained Earnings (Deficit) 4 Combined Statement of Cash Flows 5 Summary of Significant Accounting Policies 6 - 9 Notes to Combined Financial Statements 10 - 18 Tel: 905 270-7700 Fax: 905 270-7915 Toll-free: www.bdo.ca BDO Canada LLP 1 City Centre Drive, Suite 1700 Mississauga ONL5B 1M2Canada Independent Auditor's Report To the Shareholders of Fenwick Automotive Products Limited and Introcan Inc. We have audited the accompanying combined financial statements of Fenwick Automotive Products Limited and Introcan Inc. which comprise the combined balance sheet as at March 31, 2011 and the combined statements of operations andretained earnings (deficit) and cash flows for the year then ended and the summary of significant accounting policies and other explanatory information. Management's Responsibility for the Consolidated Financial Statements Management is responsible for the preparation and fair presentation of these combined financial statements in accordance withCanadian generally accepted accounting principles, and for such internal control as management determines is necessary to enable the preparation of combined financial statements that are free from material misstatement, whether due to fraud or error. Auditor's Responsibility Our responsibility is to express an opinion on these combined financial statements based on our audit. We conducted our audit in accordance with Canadian generally accepted auditing standards. Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the combined financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the combined financial statements. The procedures selected depend on the auditor's judgment, including the assessment of the risks of material misstatement of the combined financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity's preparation and fair presentation of the combined financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity's internal control. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the combined financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, these combined financial statements present fairly, in all material respects, the financial position of the companies as at March 31, 2011 and the results of their operations and their cash flows for the year then ended in accordance withCanadian generally accepted accounting principles. (signed) “BDO Canada LLP” Chartered Accountants, Licensed Public Accountants Mississauga, Canada August 23, 2011 BDO Canada LLP, a Canadian limited liability partnership, is a member of BDO International Limited, a UK company limited by guarantee, and forms part of the international BDO network of independent member firms 2 Fenwick Automotive Products Limited and Introcan Inc. Combined Balance Sheet (in thousands of dollars) March 31 Assets Current Accounts receivable $ $ Inventories (Note 1) Prepaid expenses Income taxes recoverable Due from related parties (Note 2) - Future income taxes (Note 5) - Capital assets (Note 3) Deferred start-up costs (Note 4) Future income taxes (Note 5) - $ $ Liabilities and Shareholders' Equity (Deficiency) Current Bank indebtedness (Note 6) $ $ Accounts payable and accrued liabilities Due to related parties (Note 2) Equipment loan (Note 7) Current portion of obligation under capital lease (Note 8) Debenture loan (Note 9) - Obligation under capital lease (Note 8) Shareholders' equity (deficiency) Share capital Contributed surplus 4 - Other shares (Note 10) - 3 Special share (Note 10) (Redemption value $8,424) - 1 Retained earnings (deficit) ) ) $ $ On behalf of the Board: Director Director The accompanying summary of significant accounting policies and notes are an integral part of these financial statements. 3 Fenwick Automotive Products Limited and Introcan Inc. Combined Statement of Operations and Retained Earnings (Deficit) (in thousands of dollars) For the year ended March 31 Sales $ $ Cost of sales Gross margin Expenses Amortization - capital assets Amortization - deferred start-up costs Foreign exchange gain ) ) General and administrative Interest and factoring expense Interest - Capital lease obligations 44 81 Selling Loss before other items ) ) Loss on disposal of capital assets - Bank financing fees - Non-recurring costs Restructuring costs - Loss before income taxes ) ) Income taxes (Note 5) Current (recovery) ) Future (recovery) ) ) Loss for the year ) ) Retained earnings, beginning of year Retained earnings (deficit), end of year $ ) The accompanying summary of significant accounting policies and notes are an integral part of these financial statements. 4 Fenwick Automotive Products Limited and Introcan Inc. Combined Statement of Cash Flows (in thousands of dollars) For the year ended March 31 Cash provided by (used in) Operating activities Net loss for the year $ ) $ ) Adjustments required to reconcile net loss with net cash provided by operating activities Amortization - capital assets Amortization - deferred start-up costs Unrealized foreign exchange gain on debenture loan ) - Future income taxes (recovery) ) Loss on disposal of capital assets - Changes in non-cash working capital balances Accounts receivable Inventories ) ) Prepaid expenses ) Accounts payable and accrued liabilities ) Income taxes ) Investing activities Purchase of capital assets ) ) Decrease (increase) in due from related parties ) ) Financing activities Increase in bank indebtedness Repayment of equipment loan ) ) Advance of debenture loan - Increase (decrease) in due to related parties ) ) Repayment of obligation under capital lease ) ) ) Cash, end of year $
